DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,050,431 issued to McDonald (“McDonald”) in view of U.S. Patent 10,739,327 issued to Sun et al. (“Sun”).

As for claim 1, McDonald discloses an operating liquid container (see Figs. 1 and 5), having an inner space defined by a covering wall (23), a bottom wall (22) and a side wall (32) connecting the bottom wall to the covering wall, the operating liquid container comprising:
a reference capacitor (62, 40, 37);
a measuring capacitor (36, 37) comprising a first electrode (36) and a second electrode (37), each respectively having a length extension (L), a width extension (B) and a depth extension (see Figs. 2 and 3), and each extending parallel to the side wall in such a way that the respective length extensions (L) of the first electrode and the second electrode extend from the bottom wall towards the covering wall (see Figs. 1 and 5); and
an electronic evaluation device (48’, 70) electrically connecting to the reference capacitor and the measuring capacitor (see Fig. 4), for determining a filling level of the operating liquid container by means of measuring signals determined by the reference capacitor and the measuring capacitor (col. 5, lines 58-68 and col. 6, lines 25-35),
wherein
the bottom wall has an elevation (part of 30, 62 on bottom in Fig. 5) which extends into the inner space of the operating liquid container (see Fig. 5), and
the reference capacitor (62, 40, 37) is fastened to the bottom wall in an area of the elevation (see Fig. 5), and
the side wall facing the inner space of the operating liquid container having a flat surface (see Fig. 5, where the side wall adjacent to 30 is flat).
Although McDonald discloses that the reference capacitor comprises two electrodes, McDonald does not disclose that the two electrodes are separate from the two electrodes that form the measuring capacitor.  McDonald discloses that the reference capacitor accounts for the type of liquid in the container to accurately measure the liquid level with the measuring capacitor (col. 5, lines 37-52 and col. 5, lines 58-68).
However, Sun discloses a reference capacitor (100) comprising a first electrode (see Fig. 1) and a second electrode (see Fig. 1), which both extend parallel to a bottom wall (see Fig. 1), and are separate from two electrodes (210, 220) that form a measuring capacitor (200; see Fig. 1). Sun discloses that the reference capacitor accounts for the type of liquid in the container to accurately measure the liquid level with a measuring capacitor (col. 8, lines 55-60).
	Because McDonald and Sun both disclose reference capacitors with reference electrode arrangements that are used with measuring capacitors, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the reference electrode arrangement of Sun for the reference electrode arrangement of McDonald to achieve the predictable result of accurately measuring the liquid level with a measuring capacitor.
McDonald as modified by Sun discloses that:
the first electrode and the second electrode of the reference capacitor are embedded in the bottom wall (McDonald: see Fig. 5, where portion 62 is considered to be part of the bottom wall and the electrodes 37, 40 are embedded within 62; see Fig. 2 and col. 3, lines 54-64); and
the first electrode and the second electrode of the measuring capacitor are embedded in the side wall (McDonald: see Fig. 5, where portion 30 is considered to be part of the side wall and the electrodes 36, 37 are embedded within 30; see Fig. 2 and col. 3, lines 54-64), the side wall facing the inner space of the operating liquid container having a flat surface (McDonald: see Fig. 5, where the side wall adjacent to 30 is flat).
McDonald as presently modified by Sun does not disclose that the elevation is separate from the side wall.  Instead, McDonald discloses that the elevation having the  reference capacitor is connected to the side wall having the measuring capacitor (McDonald: see Fig. 5). McDonald discloses that the reference capacitor measures a dielectric constant of a fluid and the measurement capacitor measures a liquid level based in part on the dielectric constant (McDonald: col. 5, lines 37-52 and col. 5, lines 58-68).
However, Sun further discloses that an elevation having a reference capacitor (Sun: 100) can be separated from or connected to a sidewall (Sun: col. 10, lines 23-29) having a measuring capacitor (Sun: 200). Sun discloses that the reference capacitor measures a dielectric constant of a fluid and the measurement capacitor measures a liquid level based in part on the dielectric constant. (Sun: col. 8, lines 55-60).
Because McDonald and Sun both disclose arrangements of elevations having a reference capacitor and a sidewall having a measuring capacitor, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of Sun in which the elevation is separate from a sidewall for the arrangement of McDonald in which an elevation is connected to a sidewall to achieve the predictable result of providing an arrangement in which a reference capacitor measures a dielectric constant of a fluid and a measurement capacitor measures a liquid level based in part on the dielectric constant.

As for claim 2, McDonald as modified by Sun discloses that at least one of the first (McDonald: 36) and second (McDonald: 37) electrodes of the measuring capacitor has an uneven width extension (B) along the respective length extension (L) thereof (McDonald: see Fig. 3).

As for claim 4, McDonald discloses an operating liquid container (see Figs. 1 and 2) having an inner space defined by a covering wall (23), a bottom wall (22) and a side wall (32) connecting the bottom wall to the covering wall, the operating liquid container comprising:
a reference capacitor (62);
a measuring capacitor (36, 37) comprising a first electrode (36) and a second electrode (37), each respectively having a length extension (L), a width extension (B) and a depth extension (see Figs. 2 and 3), and each extending parallel to the side wall in such a way that the respective length extensions (L) of the first electrode and the second electrode extend from the bottom wall towards the covering wall (see Figs. 1 and 5); and
an evaluation device (48’, 70) electrically connecting to the reference capacitor and the measuring capacitor (see Fig. 4), for determining a filling level of the operating liquid container by means of measuring signals determined by the reference capacitor and the measuring capacitor (col. 5, lines 58-68 and col. 6, lines 25-35),
wherein:
at least one of the first (36) and second electrodes (37) of the measuring capacitor has an uneven width extension (B) along its length extension (L) (see Fig. 3), and
the side wall facing the inner space of the operating liquid container having a flat surface (see Fig. 5, where the side wall adjacent to 30 is flat).
Although McDonald discloses that the reference capacitor comprises two electrodes, McDonald does not disclose that the two electrodes are separate from the two electrodes that form the measuring capacitor.  McDonald discloses that the reference capacitor accounts for the type of liquid in the container to accurately measure the liquid level with the measuring capacitor (col. 5, lines 37-52 and col. 5, lines 58-68).
However, Sun discloses a reference capacitor (100) comprising a first electrode (see Fig. 1) and a second electrode (see Fig. 1), which both extend parallel to a bottom wall (see Fig. 1), and are separate from two electrodes (210, 220) that form a measuring capacitor (see Fig. 1). Sun discloses that the reference capacitor accounts for the type of liquid in the container to accurately measure the liquid level with a measuring capacitor (col. 8, lines 55-60).
	Because McDonald and Sun both disclose reference capacitors with reference electrode arrangements that are used with measuring capacitors, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the reference electrode arrangement of Sun for the electrode arrangement of McDonald to achieve the predictable result of accurately measuring the liquid level with a measuring capacitor.
McDonald as modified by Pfeiffer discloses that:
the bottom wall includes an elevated portion (McDonald: part of 30, 62 on bottom in Fig. 5) that is elevated in to the inner space of the operating liquid container (McDonald: see Fig. 5) and located in a center of the bottom wall (McDonald: since the elevated portion is located in a center, the examiner notes that the center is not a point on the bottom wall.  Instead, the center is at least a region of the bottom wall.  Because the center region has not been further defined, the broadest reasonable interpretation of center region includes a region of the most of the bottom wall in Fig. 5 that includes part of 30 and 62, but is still disconnected from the sidewall),
the first electrode and the second electrode of the reference capacitor are embedded in or fastened to the bottom wall (McDonald: see Fig. 5, where portion 62 is considered to be part of the bottom wall and the electrodes 37, 40 are embedded within 62; see Fig. 2 and col. 3, lines 54-64); and
the first electrode and the second electrode of the measuring capacitor are embedded in the side wall (McDonald: see Fig. 5, where portion 30 is considered to be part of the side wall and the electrodes 36, 37 are embedded within 30; see Fig. 2 and col. 3, lines 54-64), the side wall facing the inner space of the operating liquid container having a flat surface (McDonald: see Fig. 5, where the side wall adjacent to 30 is flat).

As for claim 5, McDonald as modified by Sun discloses that:
the first electrode (Sun: one of 100) and the second electrode (Sun: the other of 100) of the reference capacitor (McDonald: 62 and Sun: 100) are fastened to the bottom wall in an area of the elevation (McDonald: see Fig. 5).

As for claim 6, McDonald as modified by Sun discloses that:
the first electrode and the second electrode of the reference capacitor are embedded in the bottom wall (McDonald: see Fig. 5, where portion 62 is considered to be part of the bottom wall); and
the first electrode and the second electrode of the measuring capacitor are embedded in the side wall (McDonald: see Fig. 5, where portion 30 is considered to be part of the side wall).

As for claim 7, McDonald as modified by Sun discloses that:
the side wall (McDonald: including part of 30 located against sidewall 31) comprises an outer layer (McDonald: 41), an inner layer (McDonald: 39) facing the inner space of the operating liquid container, and a bonding layer (McDonald: adhesive; col. 3, line 65 - col. 4, line 8) arranged in between; and
the first electrode (McDonald: 36) and the second electrode (McDonald: 37) of the measuring capacitor are arranged between the outer layer (McDonald: 41) and the bonding layer (McDonald: col. 3, line 65 - col. 4, line 8).

As for claim 8, McDonald as modified by Sun discloses that:
the bottom wall (McDonald: including part of 30, 62 located against the bottom 22) comprises an outer layer (McDonald: 41), an inner layer (McDonald: 39) facing the inner space of the operating liquid container, and a bonding layer (McDonald: adhesive; col. 3, line 65 - col. 4, line 8) arranged in between; and
the first electrode (McDonald: 37) and the second electrode (McDonald: 40) of the reference capacitor are arranged between the outer layer (McDonald: 41) and the bonding layer (McDonald: col. 3, line 65 - col. 4, line 8).

As for claim 9, McDonald as modified by Sun discloses the operating container according to claim 8 (see the rejection of claim 8 above).
McDonald as presently by Sun does not disclose that the side wall and/or the bottom wall comprise a shielding layer and an insulating layer, in part, because McDonald as presently by Sun does not explicitly disclose that the outer layer comprises multiple layers of Mylar.  Instead, McDonald discloses that the outer layer includes a thin sheet of Mylar to seal the electrodes from the liquid (McDonald: col. 3, line 65 - col. 4, line 8).
However, it has been held that  mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the outer layer of McDonald and Sun to be made of multiple layers of Mylar to achieve the predictable result of sealing the electrodes from the liquid.
McDonald as modified by Sun discloses that the side wall and/or the bottom wall comprise a shielding layer (McDonald: a second layer of Mylar) and an insulating layer (McDonald: a first layer of Mylar),
the shielding layer (McDonald: the second layer of Mylar) is arranged between the outer layer (McDonald: 41) and the first and second electrodes of the reference capacitor (McDonald: 37, 40 and Sun: 100); and
the insulating layer (McDonald: first layer of Mylar) is arranged between the shielding layer (McDonald: second layer of Mylar) and the first and second electrodes of the reference capacitor (McDonald: 37, 40 and Sun: 100).

As for claim 10, McDonald as modified by Sun discloses that the insulating layer has the same dielectric conductivity as the inner layer and/or the outer layer (McDonald: because all layers are made of Mylar).

As for claim 12, McDonald as modified by Sun discloses that the respective width extension of at least one of the first (McDonald: 36) and second (McDonald: 37) electrodes of the measuring capacitor increases along the respective length extension (L) in a of the at least one of the first and second electrodes in a direction of the bottom wall (McDonald: see Fig. 3).

As for claim 14, McDonald as modified by Sun discloses the operating container according to claim 8 (see the rejection of claim 8 above).
McDonald as presently by Sun does not disclose that the side wall and/or the bottom wall comprise a shielding layer and an insulating layer, in part, because McDonald as presently by Sun does not explicitly disclose that the outer layer and inner layer each comprise multiple layers of Mylar.  Instead, McDonald discloses that the outer layer and inner layer are made of thin sheets of Mylar to seal the electrodes from the liquid (McDonald: col. 3, line 65 - col. 4, line 8).
However, it has been held that  mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the outer layer and inner layer of McDonald and Sun to each be made of multiple layers of Mylar to achieve the predictable result of sealing the electrodes from the liquid.
McDonald as modified by Sun discloses that the side wall and/or the bottom wall comprise a shielding layer (McDonald: a second layer of Mylar) and an insulating layer (McDonald: a first layer of Mylar),
the shielding layer (McDonald: the second layer of Mylar) is arranged between the outer layer (McDonald: a third layer of Mylar) and the first and second electrodes of the measuring capacitor (McDonald: 36, 37); and
the insulating layer (McDonald: first layer of Mylar) is arranged between the shielding layer (McDonald: second layer of Mylar) and the first and second electrodes of the measuring capacitor (McDonald: 36, 37).

As for claim 16, McDonald as modified by Sun discloses that:
the bottom wall (McDonald: including part of 30, 62 located against the bottom 22) comprises, in sequence: an inner layer (McDonald: 39), a bonding layer (McDonald: adhesive; col. 3, line 65 - col. 4, line 8), the first and second electrodes (McDonald: 37, 40) and an outer layer (McDonald: 41).
McDonald as presently by Sun does not disclose that the bottom wall comprises a shielding layer and an insulating layer, in part, because McDonald as presently by Sun does not explicitly disclose that the outer layer comprises multiple layers of Mylar.  Instead, McDonald discloses that the outer layer includes a thin sheet of Mylar to seal the electrodes from the liquid (McDonald: col. 3, line 65 - col. 4, line 8).
However, it has been held that  mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the outer layer of McDonald and Sun to be made of multiple layers of Mylar to achieve the predictable result of sealing the electrodes from the liquid.
McDonald as modified by Sun discloses that: the bottom wall (McDonald: including part of 30, 62 located against the bottom 22) comprises, in sequence: an inner layer (McDonald: 39), a bonding layer (McDonald: adhesive; col. 3, line 65 - col. 4, line 8), the first and second electrodes (McDonald: 37, 40), an insulating layer (McDonald: first layer of Mylar), a shielding layer (McDonald: the second layer of Mylar), and an outer layer (McDonald: 41).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,050,431 issued to McDonald (“McDonald”) in view of U.S. Patent 10,739,327 issued to Sun et al. (“Sun”) as applied to claim 1, further in view of U.S. Patent 10,533,887 issued to Rondano et al. (“Rondano”).

As for claim 11, McDonald as modified by Sun discloses the operating container according to claim 1 (see the rejection of claim 1 above).
McDonald as modified by Sun does not disclose that a distance of the first and second electrodes of the reference capacitor to the inner space of the operating liquid container is between 1.5 mm and 3.5 mm.
However, Rondano discloses that a distance (i.e. the thickness of casing 16 that is overmoulded the electrodes) of electrodes to an inner space of an operating liquid container is between 1.5 mm and 3.5 mm (col. 16, lines 43-52).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the distance of McDonald and Sun to be the distance as disclosed by Rondano to achieve the predictable result of allowing the electrodes to be sealed from the liquid (McDonald: col. 3, line 65 - col. 4, line 8) while still allowing the electrodes to sense the liquid.

As for claim 15, McDonald as modified by Sun discloses the operating container according to claim 1 (see the rejection of claim 1 above).
McDonald as modified by Sun does not disclose that a distance of the first and second electrodes of the measuring capacitor to the inner space of the operating liquid container is between 1.5 mm and 3.5 mm.
However, Rondano discloses that a distance (i.e. thickness of casing 16 that is overmoulded the electrodes) of electrodes to an inner space of an operating liquid container is between 1.5 mm and 3.5 mm (col. 16, lines 43-52).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the distance of McDonald and Sun to be the distance as disclosed by Rondano to achieve the predictable result of allowing the electrodes to be sealed from the liquid (McDonald: col. 3, line 65 - col. 4, line 8) while still allowing the electrodes to sense the liquid.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853